                                                                    JS-6


              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




U.S. BANK N.A.,                      CV 16-6251 DSF (Ex)
        Plaintiff,
                                     JUDGMENT
                v.

OCEAN TOWERS HOUSING
CORPORATION, et al.,
      Defendants.



   The Court having granted Plaintiff U.S. Bank N.A.’s motion for
summary adjudication (1) in favor of its breach of contract claim
against Ocean Towers Housing Corporation (OTHC), (2) in favor of its
claim for declaratory relief, and (3) against Defendant Seif Ascar’s
counterclaim to quiet title and having dismissed all other claims at
Plaintiff’s request,

  IT IS DECLARED:

  1. The judgment for unlawful detainer entered against defendants
     Omar Spahi individually and as Trustee of the Cacciatore Trust
     and Bella Ragazza Trust and John Spahi, as Trustee of the Spahi
     Family Trust in the matter Ocean Towers Housing Corporation v.
     Omar Spahi, et al., Case No. 13R05991 (Superior Court of
     California, County of Los Angeles) is set aside. USB’s security
     interest in Unit 1601-B in Ocean Towers, as evidenced by the
     First Capital Deed of Trust, recorded with the Recorder’s Office of
     Los Angeles County as document number XX-XXXXXXX, was
     unaffected by the unlawful detainer judgment and remains viable
     and enforceable against Unit 1601-B.
   2. OTHC was not entitled to terminate the lease or cancel the
      shares of OTHC stock issued to Fadila Spahi associated with
      Unit 1601-B in Ocean Towers (Share Certificate No. 1409). Any
      purported termination of the lease and cancellation of shares is
      void and has no effect. Therefore, the transfer of any interest in
      Unit 1601-B, including the transfer of shares of capital stock of
      OTHC purportedly issued after entry of the void unlawful
      detainer judgment, from OTHC to The Breeze Trust, or any other
      person or entity, is also void.

   IT IS FURTHER ORDERED AND ADJUDGED that Seif Ascar and
the Breeze Trust are not entitled to quiet title on Unit 1601-B and are
not bona fide purchasers of the unit for value.

   Plaintiff is to recover costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.

   IT IS SO ORDERED.



Date: October 25, 2019                     ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       2
